Citation Nr: 1706765	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, diagnosed as degenerative disc disease and degenerative joint disease, to include as secondary to service-connected right and/or left shoulder disabilities.

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected right and/or left shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his April 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a written September 2013 statement, he withdrew his request.  As such, the Veteran's request for a hearing is deemed withdrawn.

When this case was before the Board in May 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not present in service or until many years thereafter, is not etiologically related to service, and is not etiologically related to his service-connected right or left shoulder disabilities.

2.  The Veteran's headache disability was not present in service or until many years thereafter, is not etiologically related to service, and is not etiologically related to his service-connected right or left shoulder disabilities.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he was afforded the opportunity to testify at a hearing before a Veterans Law Judge, but withdrew his request.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Cervical spine disability

The Veteran claims entitlement to service connection for a cervical spine disability.  He asserts his cervical spine disability has been caused or aggravated by his service-connected right and/or left shoulder disabilities.  Specifically, he contends that he has shoulder pain which radiates to his neck.
 
The Board notes the Veteran is service connected for degenerative joint disease of the right and left shoulders.  The grants of service connection for both shoulders were based upon recurrent bilateral shoulder dislocations documented in service and the Veteran's complaints of bilateral shoulder pain that persisted since service.

The Veteran was afforded a VA examination in January 2011.  The examiner noted the Veteran's report that he had been having chronic neck pain for the previous year.  He denied any specific injuries.  Imaging studies revealed degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner opined that the Veteran's cervical spine conditions were not likely related to or aggravated by his service-connected shoulder conditions.

The Board notes in an October 2012 statement, the Veteran's physician, Dr. B.S., detailed the Veteran's bilateral shoulder symptoms and then stated "[s]ome shoulder patients also have neck pain.  Of course he could also have some degree of cervical arthritis." 

In its May 2015 remand, the Board noted that the January 2011 VA examiner had provided no rationale for his opinion that the Veteran's cervical spine disability had not been caused or aggravated by his service-connected shoulder conditions.  As such, the Board remanded the case for an additional VA examination and opinion.

The Veteran was subsequently afforded a VA examination in July 2015.  The examiner first noted the Veteran had been diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner noted the Veteran's report that he had had neck pain for about 5 to 10 years.  The examiner ultimately concluded the Veteran's cervical spine diagnoses were unrelated to his service-connected right and left shoulder disabilities.  In this regard, the examiner stated there was no evidence that the Veteran's shoulder pain was the cause of his neck pain.  The examiner noted Dr. B.S.'s statement that "[o]f course [the Veteran] could have some degree of cervical arthritis. . . ." and noted that available imaging studies confirmed the Veteran did have degenerative arthritis of the cervical spine.  The examiner noted there was no documentation of neck pain or complaints in the Veteran's STRs, and that post-service medical records showed in February 2010, the Veteran reported his neck pain had begun 1 week prior, after a fall.  The examiner noted this complaint was more than 40 years after the onset of the Veteran's bilateral shoulder symptoms, which originated during service.  The examiner stated the onset of the Veteran's neck condition would have been many years before 2010 if it had any relation to his shoulder conditions.  The examiner continued by stating the Veteran's neck pain was due to degenerative arthritis in his cervical spine, which was due to age-related changes.  The examiner stated that shoulder conditions do not cause degenerative changes in the cervical spine and do not cause a progression of these changes.  As such, the examiner concluded it was less likely than not that the Veteran's cervical spine disability was either caused or aggravated beyond its natural progression by his service-connected right and/or left shoulder disabilities.

Upon a review of the foregoing, the Board has determined the Veteran's claim for service connection for a cervical spine disability must be denied.  In this regard, the Board notes that a review of the Veteran's STRs shows no complaints of cervical spine-related symptoms.  The first evidence of neck pain appears in February 2010, more than 40 years following discharge.  A review of the entire record reveals no medical evidence linking the Veteran's cervical spine disability to service or to his service-connected bilateral shoulder conditions.  Instead, the only medical evidence to address the etiology of the Veteran's cervical spine disability, the January 2011 and July 2015 VA examination reports, weighs against the Veteran's claim.  

The Board briefly notes it has interpreted the October 2012 statement by Dr. B.S. as identifying both any present cervical arthritis and the Veteran's shoulder conditions as possible causes of his neck pain, without indicating which was more likely.  In addition, Dr. B.S.'s statement that the Veteran could have some degree of cervical arthritis indicates she was not aware arthritis had already been diagnosed following January 2011 imaging studies.  In any case, to the extent the statement could be construed as attributing the Veteran's neck pain to his shoulder conditions, the Board finds the statement is outweighed by the more thoroughly reasoned July 2015 VA examination report.
 
Although the Veteran may sincerely believe his cervical spine disability was incurred in military service, or alternatively was caused or aggravated by his service-connected bilateral shoulder conditions, the Board finds the Veteran's lay opinion concerning these matters, which require medical expertise, is outweighed by the expert VA medical opinions weighing against the claim.

In reaching its decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence weighs against the claim.  Accordingly, the claim must be denied.

Headaches

The Veteran claims entitlement to service connection for a headache disability.  He has asserted his headaches have been caused or aggravated by his service-connected right and/or left shoulder disabilities.  Specifically, he contends that he has pain in his shoulders which radiates to his neck and results in headaches.

The Veteran was afforded a VA examination in January 2011.  The examiner noted the Veteran's report of chronic headaches, on and off for the previous year, mostly over the back of the head and neck area.  In August 2011, the examiner provided an addendum opinion in which he stated the Veteran was having myofascial headaches, which were related to his neck condition.  The examiner stated the headaches were not related to the Veteran's service or to his service-connected shoulder conditions.

In its May 2015 remand, the Board noted that the January 2011 VA examiner had provided no rationale for his opinion that the Veteran's headaches had not been caused or aggravated by service or by his service-connected shoulder conditions.  As such, the Board remanded the case for an additional VA examination and opinion.

The Veteran was subsequently afforded a VA examination in July 2015.  The examiner noted the Veteran had been diagnosed with migraine headaches.  The examiner noted the Veteran's report that he had developed headache pain about 3 years prior to the examination, and had no headache complaints previously.  The Veteran reported his pain was located on the right side of the back of his neck and around the right eye, and that he experienced flashes of light in the right eye during headache episodes.  The examiner ultimately concluded the Veteran's headaches were unrelated to his service or service-connected shoulder disabilities.  In this regard, the examiner noted that there was no documentation of a headache condition in the Veteran's STRs, and that the first available documentation of a headache condition was in 2011, consistent with the history given by the Veteran.  The examiner provided a diagnosis of ocular migraines, and stated that the cause of ocular migraines was unknown.  However, he stated, there was nothing in the medical literature that supported shoulder conditions as a possible cause of ocular migraines.  In addition, the examiner stated the Veteran's headache pain on the posterior aspect of the neck was myofascial pain directly related to and caused by his cervical spine condition.  The examiner further noted the Veteran's headaches did not present until more than 40 years after the onset of his service-connected right and left shoulder conditions, which originated during service.  As such, the examiner stated the onset of the Veteran's headache condition would have been many years earlier if there was any connection to his shoulder conditions.  The examiner further stated there was no medical evidence that supported the Veteran's contention that his headache condition was aggravated beyond its natural progression by his bilateral shoulder conditions.  Accordingly, the examiner concluded it was less likely than not that the Veteran's headaches were either caused or aggravated beyond their natural progression by his service-connected right and/or left shoulder disabilities.

Upon a review of the foregoing, the Board has determined the Veteran's claim for service connection for a headache disability must be denied.  In this regard, the Board notes that a review of the Veteran's STRs shows no in-service complaints of headaches.  The first evidence of headaches appears in 2011, more than 40 years following the Veteran's separation from service.  A review of the entire record reveals no medical evidence linking the Veteran's headaches to service or to his service-connected right or left shoulder disabilities.  Instead, the only medical evidence to address the issue, the August 2011 and July 2015 VA examination reports, weighs against the Veteran's claim.

Although the Veteran may sincerely believe his headaches were incurred in military service, or alternatively were caused by his service-connected right and/or left shoulder disabilities, the Board finds the Veteran's lay opinion concerning these matters, which require medical expertise, is outweighed by the expert VA medical opinions weighing against the claim.

In reaching its decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence weighs against the claim.  Accordingly, the claim must be denied.











ORDER

Entitlement to service connection for a cervical spine disability, diagnosed as degenerative disc disease and degenerative joint disease, to include as secondary to service-connected right and/or left shoulder disabilities, is denied.

Entitlement to service connection for a headache disability, to include as secondary to service-connected right and/or left shoulder disabilities, is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


